Title: To George Washington from James Maury, 3 December 1786
From: Maury, James
To: Washington, George

 

Sir,
Liverpoole 3 Decr 1786

Being lately arrived here from Virginia & fixed in the commercial Line, I beg Leave most respectfully to tender you my best Services: at the same Time assuring you, that, trade ⟨being⟩ out of the Question, I shall count myself singularly honored by your Commands and particularly obliged by your condescending to favor me with an opportunity of evincing the desire I have to be useful to you. I have the Honor to be with the highest Respect your excellencys most obedient & most humble Servt

James Maury

